 1
 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 3                                                                  EASTERN DISTRICT OF WASHINGTON



 4                                                                   Jan 22, 2019
                                                                         SEAN F. MCAVOY, CLERK
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 PAUL KIZA WAUSA,                                No. 2:18-cv-00008-SAB
 9        Plaintiff,
10        v.                                       ORDER RE: PLAINTIFF’S PRO
11 DAVENPORT GRAND HOTEL,                          SE SUBMISSIONS
12        Defendant.
13
14
15        On January 22, 2019, Plaintiff presented the Clerk’s Office with two
16 documents: (1) a note to the Court; and (2) a letter to his attorney. He informed the
17 Clerk’s Office staff that he did not want these filed, but wanted the Court to have
18 them for its information only.
19        Such ex parte communication with the Court is not permitted. Also, it
20 appears that Plaintiff has obtained counsel so he no longer can communicate with
21 the Court directly, but must do so through his counsel. Because counsel has not
22 filed a notice of appearance, however, the Court will permit Plaintiff to continue to
23 appear pro se.
24        Accordingly, IT IS HEREBY ORDERED:
25        1. Plaintiff is notified that within ten (10) days from the date of this Order,
26 the Court will file the two documents presented to the Clerk’s Office in the public
27 record. If Plaintiff does not want these documents filed, he should notify the
28 Clerk’s Office in person within seven (7) days from the date of this Order and the

     ORDER RE: PLAINTIFF’S PRO SE SUBMISSIONS ~ 1
 1 documents will be returned to him. Failure to timely notify the Clerk’s Office will
 2 result in the documents being filed in the public record.
 3        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order and
 4 forward copies to Plaintiff and counsel.
 5        DATED this 22nd day of January 2019.
 6
 7
 8
 9
10
11
                                                  Stanley A. Bastian
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER RE: PLAINTIFF’S PRO SE SUBMISSIONS ~ 2
